Citation Nr: 9926873	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-26 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The appellant had active military service from November 1968 
to November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above issue.  
The Board notes that a September 1998 rating decision denied 
service connection for PTSD, but the appellant has at no time 
disagreed with that decision. 

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

Additional evidentiary development is needed prior to further 
disposition of this claim.

The appellant submitted a letter from Susan Estes, MSE, LPE, 
at the North Arkansas Human Services System, Inc., which 
discussed the diagnoses of major depressive disorder, single 
episode, and PTSD.  It was noted that the appellant's 
"experiences in Alaska" had been discussed, and his 
prognosis was poor.  Ms. Estes stated that the appellant was 
"unable to obtain and maintain gainful employment which [she 
felt was] a direct result of his placement in Alaska." 

The medical rationale for Ms. Estes' opinion was not 
indicated, and it is not clear from her statement whether it 
was her opinion that the appellant's major depressive 
disorder or PTSD, or both conditions, were related to his 
military service in Alaska.  Moreover, the appellant's 
treatment records from this facility have not been obtained, 
and he testified that he continues to receive outpatient 
treatment once a month.  The appellant should be informed of 
the necessity of obtaining the medical rationale for Ms. 
Estes' opinion, as well as his treatment records.  It is his 
ultimate responsibility to submit evidence in support of his 
claim.  38 C.F.R. § 3.159(c) (1998).  See also 38 U.S.C.A. 
§ 5103(a) (West 1991).

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Advise the appellant that his 
treatment records from North Arkansas 
Human Services System may be relevant to 
his claim, and request that he complete 
the necessary release so that the RO can 
request these records.  If the RO is 
unable to obtain these records, tell the 
appellant and his representative, so that 
he will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

Moreover, advise the appellant that the 
medical rationale for Ms. Estes' opinion 
that he was unable to obtain and maintain 
employment as "a direct result of his 
placement in Alaska" was not provided in 
the 1997 letter.  Request that he contact 
Ms. Estes and obtain another letter 
explaining the medical rationale 
supporting her opinion, including the 
exact basis of such opinion (i.e., what 
records were reviewed in reaching this 
conclusion) and a statement as to whether 
Ms. Estes has concluded that the 
appellant's major depressive disorder, 
PTSD, or both conditions, were a result 
of his military service in Alaska.

2.  After completion of the above 
evidentiary development, including 
providing the appellant an appropriate 
period of time to submit the requested 
evidence, readjudicate his claim for 
service connection for an acquired 
psychiatric disorder other than PTSD, 
with consideration of any additional 
information obtained upon remand.  If the 
benefit sought on appeal remains denied, 
provide the appellant and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


